Citation Nr: 1630568	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  09-07 999	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an initial compensable rating for dermatitis of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served in the Army from June 1986 to October 1986.  He had recognized service in the Army National Guard from October 1991 to April 1992, and from May 1992 to September 1992.  He had active service in the Army from October 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified at a hearing at the RO in December 2009 before the undersigned Veterans Law Judge (VLJ) and a transcript is associated with the claims file.  

A December 2011 Board decision granted service connection for posttraumatic stress disorder (PTSD) but remanded other pending issues for development.  An August 2012 rating decision effectuated the grant of service connection for PTSD and assigned an initial 50 percent disability rating, all effective April 20, 2007.  A January 2013 rating decision granted service connection for a cervical spine disorder and assigned an initial 10 percent rating effective April 20, 2007.  

An April 2015 Board decision granted service connection for a skin disorder of the feet, and remanded claims for service connection for disorders of each knee and bilateral hearing loss.  

An August 2015 rating decision effectuated the grant of service connection for dermatitis of the feet and assigned an initial noncompensable disability rating, all effective April 20, 2007.  A November 2015 rating decision granted service connection for chondromalacia of the right knee and assigned an initial 10 percent rating, all effective April 20, 2007.  The Veteran was notified of the August and November 2015 actions by letter in November 2015.  

The Veteran has not initiated an appeal from either the effective dates or the initial rating assigned for PTSD, a cervical spine disorder, or chondromalacia of the right knee and, so, those matters are not before the Board.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The issue of entitlement to an initial compensable rating for dermatitis of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.   


FINDINGS OF FACT

1.  A left knee disorder was not incurred during the Veteran's periods of service prior to his last period of active duty and he had a left knee disability which pre-existed that last period of active duty but which was not aggravated by that period of service.  

2.  A bilateral hearing loss due to or the result of inservice exposure to acoustic trauma is not shown at any time.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1153, 1154, 5103A, 5103(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).  

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1154, 5103A, 5103(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in April 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  Private clinical records are on file as are the Veteran's VA treatment records.  

Pursuant to remands in 2011 and 2015, the Veteran was afforded VA examinations as to his claims.  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluations, and requested medical opinions.  38 C.F.R. § 3.326.   

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

Moreover, following the hearing the Board remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) is fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that there has been full compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

And all this was in substantial compliance with the Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis and a sensorineural hearing loss, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Sensorineural hearing loss is generally considered an organic disease of the nervous system by VA.  See Adjudication Manual Rewrite, M21-1MR, III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").

Veterans are presumed to be in sound condition at entrance into active service except for conditions found upon the examination for service entrance, in which case a service connection claim is one for aggravation, which the claimant must prove.  38 U.S.C.A. § 1111.  

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound.  38 U.S.C.A. § 1111 (West 2002).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  VA may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).   

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When a Veteran has engaged in combat with the enemy VA shall accept satisfactory lay or other evidence of that a particular event occurred, if consistent with the circumstances, conditions or hardships of service, even if there is no official record of such event.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected").   However, in some circumstances the combat provision of 38 U.S.C.A. § 1154(b) may be used "to show [incurrence of chronic or permanent] disability itself [sic] while in service."  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Knee Disorder

In October 1991 the Veteran was evaluated for his left knee.  He desired to go on active duty.  He had a history of left knee swelling about 2 years ago which had lasted for about 2 months.  He now had a popping when he bent his knee but no pain or swelling.  He had not sought treatment by a physician and never missed work due to it.  He had passed his last "APFTs."  On examination he had full strength and active range of motion of the left knee.  There was mild crepitus at the patella on flexion and extension.  He was able to duck-walk without difficulty.  The assessment was that his knee was normal by examination.  It was recommended that he was fit for full duty and had no restrictions due to his knee. 

An October 1995 letter from Dr. K. M. reflects that the Veteran was evaluated at that time for having had left knee pain for 10 years which arose without a specific injury.  An MRI had revealed patellar chondromalacia.  He would now be placed on a routine patellofemoral treatment protocol.  He might be a candidate for arthroscopic surgery if he did not improve.  X-rays revealed no fracture or dislocation but there was sclerosis around the subchondral bone of the patella.  In January 1996 he had chondroplasty of the patella with a lateral retinacular release for patellar chondrosis of the left knee and patellofemoral mal-tracking.  The operative report also reflects that he had a 10 year history of left knee pain.  

A STR in October 1997 shows that the Veteran was given a physical profile limiting his duties due to left knee patellar chondrosis.  

In an April 2005 Report of Medical Assessment, following the Veteran's overseas assignment during his last period of active duty, he reported that overall health had not changed.  He had not had any illness or injury while on active duty.  

In March 2007 Dr. W.H. reported that at the time of the Veteran's arthroscopic procedure 11 years earlier he had had Grade 3 patellofemoral component and a small area of Grade 3 chondromalacia of the medial compartment.  His knees had continued to bother him.  X-rays in January 2007 revealed moderate tricompartmental degenerative changes.  The impression was moderate to advanced osteoarthritis of the patellofemoral joint and moderate medial and lateral compartment changes.  

A May 2008 VAOPT record notes that the Veteran related having had left knee pain dating back to 1986.  He was currently employed full time with the Army National Guard, pending medical retirement for neck and knee problems.  

Dr. W.H. reported that the Veteran was seen in February 2009, and had last been seen in March 2007.  Since March 2007 he had medically retired from the Arkansas National Guard because of left knee and recurrent patellofemoral syndrome and degenerative changes.  Currently, he complained of effusion and pain.  Currently, X-rays revealed mild varus patellofemoral degenerative changes and moderate patellar mal-tracking.  A supplemental diagnosis was synovitis of the left knee.  Dr. W.H. spoke with the Veteran and had stated that he did not believe that activities in the military would have caused his symptoms unless he had had a specific injury, i.e., a fall or wreck, but the requirements of training and the strenuous daily activities of the military could have exacerbated his symptoms.  

The Veteran testified in 2009 at the travel Board hearing that prior to his last period of active duty he injured his left knee and had surgery, consisting of a lateral release.  Page 3.  After that surgery, by a private surgeon, he received private treatment from another private clinical source, a Dr. W.B.  However, the military found him to be fit for duty in a combat zone.  Page 4.  On his post-deployment health assessment he had reported that his left knee was fine but only because he wanted to leave and go home to his wife.  If he had reported anything else he might have gotten stuck on active duty for a longer period of time.  After his last period of active duty he again sought treatment from a physician (apparently Dr. W.H.).  The Veteran testified that this physician had believed that the Veteran's left knee had been aggravated.  Records of that physician had been submitted into the record by the Veteran.  

On VA Disability Benefit Questionnaire (DBQ) examination of the Veteran's knees in August 2012 it was reported that he had bilateral chondromalacia patella, which had been diagnosed in the left knee in 1995, and in the right knee in 2012.  It was reported that he had developed left knee pain prior to his last period of active duty, and it was found to be due to chondromalacia patella.  He had had a lateral release procedure arthroscopically on an outpatient basis.  X-rays had not documented traumatic or degenerative arthritis.  

As to whether it was as likely as not that the pre-existing left knee disorder underwent an increase in severity during service from 2003 to 2005, the examiner stated that by the history obtained it was not at least as likely as not that the left knee disorder underwent an increase in severity because there were no historical indications from his history of worsening of left knee pain and there was no radiographically documented indications that arthritic change had developed in the left knee.  

Analysis

While in this case there is evidence that the Veteran had symptoms of left knee pain which date back to 1985, and so predate all periods of recognized service, it is not shown or contended that he incurred any left knee disability during any of his first three periods of recognized service, or that any pre-existing left knee disability was aggravated during any of such service.  In fact, an examination prior to his second period of service specifically addressed his left knee and he was found to be fit for his second period of service.  

Having undergone left knee surgery in 1996, after his third but prior to his fourth and last period of recognized service, it is indisputable that he had a left knee disability which pre-existed his fourth and last period of recognized service.  Significantly, it is contended that this left knee disability was aggravated during his fourth period of service.  Thus, 38 U.S.C.A. § 1153 is for application. 

The Board has considered the Veteran's testimony that he did not report having left knee problems at the end of his overseas service during his fourth period of service because he was anxious to return home and was afraid that by reporting it he would be held over, lengthening his service.  However, he has offered no proof that if he had reported having had left knee problems at that time, in April 2005, that he would, in fact, have been held over.  Thus, the Board can place little probative value in this assertion.  

The Board has also considered the statement of Dr. W.H. that the Veteran's activities during his last period of recognized service could have exacerbated symptoms of the pre-existing left knee disability, and the Veteran's participation in a combat theater.  However, weighing against this is the opinion of the 2012 VA examination that it was not at least as likely as not that the left knee disorder underwent an increase in severity because there were no historical indications from the Veteran's history of either worsening of left knee pain and there was no radiographically documented indications that arthritic change had developed in the left knee.  In this regard, the earliest radiological evidence of arthritis does not predate X-rays in January 2007, almost two years after termination of the Veteran's last period of service.  

Because the VA examiner reviewed the evidentiary record, unlike the private physician, and rendered an opinion which was unqualified and expressed in definitive terms, the Board finds that the VA examiner's opinion is entitled to greater weight when compared to the private physician's qualified opinion that inservice activities merely "could" have exacerbated pre-existing left knee symptoms, contrary to the Veteran's testimony that the physician had believed that there actually was aggravation.  While the Veteran sincerely believes that his knee was aggravated in service, the Board has placed more weight on the more probative medical opinion because it was rendered by an examiner with specialized expertise in evaluating orthopedic disorders.  

Lastly, the Board notes that a November 2015 rating decision granted service connection for chondromalacia patella of the right knee because a 2015 VA examiner opined that it originated during the Veteran's last period of service.  Inasmuch as the left knee disability pre-existed this period of service, the now service-connected right knee disability, having manifested afterwards, could not have caused the left knee disability.  Moreover, it is not contended that the now service-connected right knee disability has aggravated the claimed left knee disability and there is no evidence demonstrating that such is the case.  

Accordingly, service connection for a left knee disorder is not warranted.  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

At the 2009 travel Board hearing the Veteran testified that he had taken a hearing test before he went to serve in Iraq during his last period of active duty and his hearing had been found to be satisfactory.  During service in Iraq he was exposed to noise from mortar rounds, generators, vehicles, and artillery as well as other sources.  When he returned from Iraq a hearing test had revealed that his hearing had worsened.  He believed that audiometric testing after his service in Iraq documented his hearing loss, even if his hearing loss was not compensable under VA rating criteria.  He had not had the type of noise exposure after his service in Iraq, as he had had when in Iraq.  

A March 2012 VA Audiology consultation noted that the Veteran reported having had the onset of hearing problems after his deployment from 2003 to 2005.  He now had to face people to understand speech and had particular difficulty hearing his 5 year old son.  He had a history of inservice noise exposure.  It was reported that an audiogram was available.  The assessment was a slight to mild sensorineural bilateral hearing loss.  Word recognition scores were 92 percent in the right ear and 96 percent in the left ear.  

On VA DBQ audiology evaluation in August 2012 the Veteran's VA medical records were reviewed but his claim file was not available for review.  Puretone audiometric testing revealed the following threshold levels at certain tested frequencies, as follows:  


Hertz
500
1,000
2,000
3,000
4,000
Discrimination 
Ability
Right Ear
25
20
20
30
30
96%
Left Ear
20
20
25
35
25
96%

The puretone testing was considered valid for rating purposes and speech discrimination scores were appropriate.  The diagnosis was a bilateral sensorineural hearing loss from 500 to 4,000 Hz.  However, it was stated that the Veteran might have hearing impairment but he did not have a hearing loss for VA purposes.  

As to whether the Veteran's hearing loss was at least as likely as not caused by or a result of an event during military service, the examiner stated that a medical opinion could not be provided regarding a hearing loss without resorting to speculation.  The Veteran's extensive inservice noise exposure was recounted.  It was noted that a VA hearing test in March 2012 had indicated a slight to mild sensorineural hearing loss, bilaterally.  However, the Veteran's claim file was not available for review.  Thus, an opinion regarding his military service and hearing loss could not be made without resorting to speculation.  It was stated that a hearing loss did not exist prior to the last period of military service.  Further, the examiner reported that the Veteran had a diagnosis of clinical hearing loss.  

On VA audiology evaluation in December 2012 the Veteran's STRs and VA records were reviewed.  It was noted that there were 11 inservice audiology evaluations, most of which were during the Veteran's service in the National Guard.  Testing in February 1986 indicated a mild loss at 500 Hz but normal thresholds from 1,000 to 6,000 Hz in the right ear, and normal thresholds from 500 to 4,000 Hz with a mild loss at 6,000 Hz in the left ear.  Testing in June 1990 indicated normal thresholds in the right ear and normal thresholds in the left ear from 500 to 4,000 Hz with a mild loss at 6,000 Hz.  Testing in March 1994 indicated normal thresholds in each ear from 500 to 6,000 Hz.  

Testing in March 2003, just prior to active service which began in October 2003, indicated normal hearing from 500 to 4,000 Hz with a mild loss at 6,000 Hz in the right ear, and normal thresholds in the left ear.  Testing in March 2006, after active duty, indicated normal thresholds in the right ear and in the left ear normal hearing from 500 to 4,000 Hz with a mild loss at 6,000 Hz.  Repeat testing on the same day in March 2006 found normal thresholds in each ear from 500 to 6,000 Hz.  Testing dated March 12, 2007, and July 30, 2008, both found normal thresholds from 500 to 6,000 Hz in each ear but the thresholds were a little poorer than found in 1986.  

The Veteran reported that he was sometimes exposed to loud noise in a 2005 post-deployment health assessment.  He described his noise exposure in detail during the August 2012 VA evaluation.  

The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure.  The rationale was that his combat exposure to hazardous noise was conceded but his performance on hearing tests varied somewhat which made it difficult to point to a certain nexus between his active duty noise exposure and his hearing loss.  There was a significant threshold shift at a couple of frequencies during the time period from 2003 to 2006.  However, the pattern did not particularly appear to be from noise exposure, but the examiner could not rule out noise exposure as a contributing factor to the Veteran's hearing loss.  

A September 2015 addendum reflects that the Veteran's VMBS and STRs were reviewed and that inservice audiometric testing did not reveal a hearing loss in either ear at frequencies below 6,000 Hz.  It was noted that the March 2012 hearing test had not been a "C&P" examination and that the Maryland CNC Word List had not been used.  The puretone air conduction testing at that time had revealed only two frequencies in the right ear from 500 to 4,000 Hz had thresholds above 25 decibels and none of 40 decibels or greater, and only one in the left ear of only 30 decibels, while speech discrimination was 96 percent in the left ear and 92 percent in the right ear.  Thus it was opined that the March 2012 test did not show a hearing loss by VA standards and that it was less likely than not that any hearing loss in the right ear could be attributed to military noise exposure.  Although there was a slight change in hearing from 2003 to 2008, there was not a significant change in thresholds over that period that spanned the Veteran's active duty period.  There was a significant shift in thresholds from 3,000 Hz to 6,000 Hz in the left ear over that period.  

Analysis

The Board has considered the appellant's assertion that he was exposed to loud noise in combat and finds that he was so exposed.  However, exposure to loud noise during service, including in combat, is not the same as having sustained the type of injury that necessarily and always causes a hearing loss.  In other words, even if the appellant was exposed to loud noise during service, this does not automatically mean that he developed a hearing loss thereby.  The appellant has not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  

While posited as lay evidence, the appellant's belief that the inservice noise exposure was the cause or a precursor of his current hearing loss, it is actually a medical opinion in the guise of lay evidence and, as such, is not competent because hearing loss may be due to different causes thereby requiring medical expertise to discern the cause.  The only competent medical opinions of record as to the etiology of the appellant's hearing loss are from the August and December 2012 VA examiners.  

The March 2012 testing did not reveal a hearing loss in either ear by VA standards on using puretone audiometric testing, and the September 2015 addendum reflects that speech audiometry testing in March 2012 did not use the required Maryland CNC Word List.  Thus, the Board must conclude that the finding of only 92 percent discrimination ability in the right ear does not establish a hearing loss under VA standards.  The August 2012 VA examiner stated that the Veteran had a diagnosis of clinical hearing loss.  However, the audiometric results at that August 2012 examination did not confirm the presence of a hearing loss, by VA standards in either ear, although they could be consistent with impaired hearing in frequencies above 4,000 Hz.  Indeed, the December 2012 VA audiologist indicated that the Veteran did have a hearing loss at 6,000 Hz and while this would not be inconsistent with impaired hearing of a sensorineural nature, the December 2012 evaluator stated that the pattern was not distinctly one consistent with impaired hearing from noise exposure.  

The August 2012 VA evaluator was unable to render an opinion as to whether any hearing loss was related to service but this was because the claim file was not available for review.  However, the Veteran's record was reviewed by the December 2012 VA evaluator who found, as noted, that the pattern of results from puretone audiometric testing was not particularly consistent with hearing loss from noise exposure but could not rule out noise exposure as contributing to the impaired hearing at higher frequencies, i.e., 6,000 Hz.  However, the December 2012 VA evaluator did not state that the Veteran had a hearing loss by VA standards.  Rather, that evaluator's review of the record indicated no more than mild impaired hearing at 6,000 Hz which is not a frequency for consideration in determining whether a hearing loss exists for VA purposes.  In other words, most fairly interpreted, the December 2012 VA evaluator's opinion was that the Veteran does not have a hearing loss by VA standards but does have impaired hearing in higher frequencies, i.e., 6,000 Hz which while not particularly consistent with an audiometric testing pattern typical of that due to noise exposure could possibly (by virtue of not being able to rule out) be the result of noise exposure.  

In sum, the recent VA audiology evaluations and the September 2015 addendum have determined that the Veteran does now have impaired hearing in higher frequencies; however, he does not now have a hearing loss by VA standards nor is there competent evidence that he has had a hearing loss by VA standards at any time since he filed his claim for service connection in April 2007.  

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  

Thus, service connection for bilateral hearing loss is not warranted.  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for bilateral hearing loss is denied.  




REMAND

The Veteran filed a timely NOD to the August 2015 rating decision that assigned no more than an initial noncompensable disability rating for dermatitis of the feet.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC addressing entitlement to an initial compensable disability rating for dermatitis of the feet.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

2.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran and his representative that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless the appeal is perfected by the timely filing of a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


